Citation Nr: 0430110	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-08 957		  	 )	DATE
						 )
						 )

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for defective 
vision in the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1953 to April 1957.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.	The veteran is not blind in his non service-connected left 
eye.

2.	The veteran's distant vision in his service-connected 
right eye is currently correctable to no worse than 20/80.


CONCLUSION OF LAW

The criteria for a rating increase of the veteran's service-
connected defective vision in the right eye have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.84a, Diagnostic Code (DC) 
6079 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002). Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits. The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159). The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001). Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004).  In a July 2002 letter, the RO informed 
the veteran of the evidence necessary to prove his claim for 
an increased rating for his service-connected right eye. 
Specifically, the RO informed the veteran that to establish 
entitlement for an increased rating, he will need to obtain 
medical records, employment records, and be examined by a VA 
physician. In his claim, the veteran's statement indicated 
his general understanding that to be entitled to a ratings 
increase, he will need to provide evidence demonstrating that 
his service connected condition has worsened.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  In its 
July 2002 letter, the RO informed the veteran that the RO 
would seek to obtain evidence kept by VA, the veteran's past 
employers, medical treatment providers, and any other federal 
agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  In the July 
2002 letter, the RO informed the veteran to provide 
information about available records and evidence to enable 
the RO to request and obtain them from the agency or person 
who has them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004).  The July 2002 letter instructed 
the veteran to send the RO all of the evidence requested as 
soon as possible and to inform the RO of any additional 
information or evidence that he wants the RO to try to obtain 
for him. 

In the Statement of the Case submitted to the veteran in 
February 2003, the RO indicated it had obtained and received 
medical records from the Omaha VA Medical Center, reflecting 
the veteran's examination and treatment in June and July 
2002. When the appellant has provided information about where 
he was treated for his claimed condition, VA has gone and 
obtained said records. In view of the development that has 
been undertaken in this claim, further development is not 
needed to comply with VCAA. The appellant has been informed 
of the information and evidence needed to substantiate his 
claim, and he has been made aware of how VA would assist him 
in obtaining evidence and information. He has not identified 
any additional, relevant evidence that has not been requested 
or obtained. For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim. In short, the requirements 
under the VCAA have been met.

Factual Background

In July 2002, the veteran was examined by a VA physician for 
his eye condition and vision acuity. The VA examination 
results revealed, among other things, right eye corrected 
distant vision of 20/80, and left eye corrected distant 
vision of 20/25+. Extraocular motility was full in both eyes. 
Visual fields were full to count fingers with both eyes. 
Anterior chambers were deep and quiet in both eyes. The right 
macula revealed a scar similar to solar retinopathy (welder's 
burn).

The veteran indicates the disability has significantly 
decreased his vision and limited his ability to work in three 
dimensions. He indicates in his Notice of Disagreement in 
September 2002 that his vision has diminished, causing him to 
shut down his business because he could not longer see the 
small screws or the small parts on the appliances and motors 
he worked on. He also indicates the VA physician told him his 
sight was diminishing.

In his April 2003 Appeal to the Board, he contends that 
during his VA vision test, he could read the "large E," but 
claims that he was unable to see the second line, and merely 
guessed. He contends that the VA physician improperly 
assessed his vision based on his conjecture of the second 
line. He also complains that his decreased vision prevents 
him from going hunting anymore.

In a statement to the RO in April 2003, the veteran, 
referring to the VA examination, claims the VA physician 
misled him. The veteran argues forcefully that the VA 
physician "messed" him up by telling him one thing and 
putting another thing in her report.

Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

For VA purposes, the severity of impaired central visual 
acuity is determined by comparing visual results on the 
Snellen index or its equivalent with the criteria set forth 
in 38 C.F.R. § 4.84(a), 6061 to 6079. The best distant vision 
obtainable after the best correction by glasses will be the 
basis of the rating, except in cases of keratoconus in which 
contact lenses are medically required. 38 C.F.R. § 4.75 
(2004). 

Where, as here, service connection is in effect for only the 
right eye, and non-service connected disability in the left 
eye, the visual acuity in the non service-connected eye is 
considered to be normal (20/40 or better) for the purpose of 
computing the service-connected disability rating, unless the 
claimant is totally blind in both eyes. This interpretation 
of the rating schedule corresponds to the interpretation of 
the rating schedule for unilateral hearing loss. See 38 
U.S.C.A. 
§ 1160 (West 2002); 38 C.F.R. §§ 3.383, 4.84a including 
Diagnostic Code 6079, 4.85(f) (2004); VAOPGCPREC 32-97.

The 2002 VA examination findings show left eye corrected 
distant vision of 20/25+, indicating the left eye is not 
blind. Therefore the left eye is considered normal (20/40 or 
better) for rating the visual acuity of the right eye. In 
such instances, visual acuity is rated no percent when 
corrected distant vision is 20/40. When corrected distant 
vision is 20/40 or better in one eye and 20/50, 20/70 or 
20/100 in the other eye, a 10 percent rating is warranted. 38 
C.F.R. §§ 4.83a, 4.84a, Diagnostic Code 6079 (2004); Boyer v. 
West, 11 Vet. App. 477, 479-80 (1998). 

Here, the 2002 VA examination results show corrected distant 
vision of 20/80 for the service-connected right eye, and 
20/25+ in the non service-connected left eye. Since the 
distant vision is between 20/50 and 20/100 in the service-
connected eye and is normal in the non service-connected eye, 
the veteran is only entitled to a 10 percent disability 
rating for his central visual acuity disability in the right 
eye. 
38 C.F.R. §§ 4.83a, 4.84a, Diagnostic Code 6079 (2004).
 
The Board acknowledges the veteran's contentions about 
problems concerning his VA vision examination and statements 
made to him by the VA physician. However, the perecentage 
rating is based on the corrected visual acuity, and the 
examination report includes adequate findings addressing the 
relevant criteria. See 38 C.F.R. § 3.159 (2004). 
Notwithstanding the veteran's allegations of misinformation, 
the VA physician's alleged statement to the veteran that his 
vision had worsened is technically correct. The veteran's 
vision in his right eye has decreased, from a corrected 20/50 
in the right eye in April 1968, to a corrected 20/80 in July 
2002. However, this decrease is not entitled to an increased 
rating based on the appropriate rating schedule. 

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected visual acuity impaired right eye. 
The evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2004). Although the veteran reports he shut 
down his business due to his service connected eye 
disability, he has presented no competent evidence that he 
was medically required to do so. See 38 C.F.R. § 3.159 
(2004). Rather, the record shows that the manifestations of 
his right eye disability are those contemplated by the 
regular schedular standards. It must be emphasized that the 
disability ratings are not job specific. They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004). Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. §§ 3.159, 3.321(b)(1) (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased rating in 
excess of 10 percent for defective vision of the right eye 
must be denied.  38 U.S.C.A § 5107 (West 2004).





ORDER

Entitlement to a rating in excess of 10 percent for defective 
vision in the right eye is denied.




______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



